Title: To George Washington from Samuel Meredith, 16 September 1789
From: Meredith, Samuel
To: Washington, George


          
            Sir
            Philada Sept. 16th 1789
          
          The very flattering marks of your attention to me demand my most grateful acknowledgement, which with the utmost sincerity I now offer you; I am afraid you have viewed my Abilities with too friendly an Eye, but depend upon it whatever they are, they will be exerted to the utmost, and that the strictest integrity and attention to the duties of my office shall in some measure justify your choice—I should have thanked you in person this Evening had not Mr Duer delivered me a letter from the Secy of the Treasury desiring me to asist him in a negotiation with the Bank. Mrs Meredith joins me in respectful Compts to yourself and Mrs Washington. Beleive me to be with great truth Sr Your Most obedient humble Servt
          
            Saml Meredith
          
        